 


109 HR 4384 IH: Energy For Our Future Act
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4384 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mr. Shays (for himself and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Resources, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To improve the energy efficiency of the United States. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Energy For Our Future Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Title I—Save oil 
Sec. 101. Help consumers buy more fuel efficient cars 
Sec. 102. Energy efficient motor vehicles manufacturing credit 
Sec. 103. Transit-oriented development corridors 
Sec. 104. Automobile Fuel Economy Standards 
Sec. 105. Inclusion of sports utility vehicles in limitation on depreciation of certain luxury automobiles 
Sec. 106. Fuel efficiency standards for replacement tires 
Title II—Reduce Heat and Electric Bills 
Sec. 201. Weatherization assistance 
Sec. 202. Energy Star programs 
Sec. 203. Renewable electricity production credit 
Sec. 204. Efficiency resource standard 
Sec. 205. Federal renewable portfolio standard 
Sec. 206. Net metering 
Title III—Save Tax Payers Money 
Sec. 301. Repeal of certain provisions of the Energy Policy Act of 2005 
Sec. 302. Repeal of certain tax provisions of the Energy Policy Act of 2005 
Title IV—State and Local Authority 
Sec. 401. State consumer product energy efficiency standards 
Sec. 402. Appeals from consistency determinations under Coastal Zone Management Act of 1972 
Sec. 403. Siting of interstate electric transmission facilities 
Sec. 404. New natural gas storage facilities 
Sec. 405. Process coordination; hearings; rules of procedure 
Sec. 406. Repeal of preemption of State law relating to automobile fuel economy standards  
ISave oil 
101.Help consumers buy more fuel efficient cars 
(a)Repeal of limit on number of cars eligible for creditSection 30B of the Internal Revenue Code of 1986 (relating to alternative motor vehicle credit) is amended by striking subsection (f). 
(b)Emissions standardsClause (iv) of section 30B(c)(3)(A) of such Code is amended to read as follows: 
 
(iv)for 2004 and later model vehicles, has received a certificate that such vehicle meets or exceeds the Bin 5 Tier II emission standard established in regulations prescribed by the Administrator of the Environmental Protection Agency under section 202(i) of the Clean Air Act for that make and model year vehicle,. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the amendments made by section 1341(a) of the Energy Tax Incentives Act of 2005. 
102.Energy efficient motor vehicles manufacturing credit 
(a)In GeneralSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to foreign tax credit, etc.) is amended by adding at the end the following new section: 
 
30D.Energy efficient motor vehicles manufacturing credit 
(a)Credit allowedIn the case of an eligible taxpayer, subject to a credit allocation under subsection (e) to such eligible taxpayer, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year to an amount equal to the sum of— 
(1)the initial investment credit determined under subsection (b) for the taxable year, 
(2)the fuel economy achievement credit determined under subsection (c) for such taxable year, and 
(3)the eligible components R&D credit determined under subsection (d) for such taxable year. 
(b)Initial investment creditFor purposes of this section, the initial investment credit is equal to 20 percent of the qualified investment of an eligible taxpayer with respect to energy efficient motor vehicles during the taxable year beginning in 2006. 
(c)Fuel economy achievement creditFor purposes of this section— 
(1)In generalIn the case of an eligible taxpayer who meets the requirements of paragraph (2) for a model year ending in a taxable year specified in the table contained in paragraph (3), the fuel economy achievement credit for such taxable year is equal to 30 percent of the sum of— 
(A)at the election of the eligible taxpayer, such qualified investment for any preceding taxable year beginning after 2005 if such taxable year has not previously been taken into account under this subsection by such taxpayer, plus 
(B)at the election of the eligible taxpayer, the qualified investment with respect to energy efficient motor vehicles of the eligible taxpayer for the taxable year beginning in 2015. 
(2)Demonstrated combined fleet economy improvementsThe requirements of this paragraph are met for any model year ending in a taxable year if the eligible taxpayer can demonstrate to the satisfaction of the Secretary that the percentage by which the taxpayer's overall combined fuel economy standard for the taxpayer's vehicle fleet for such model year exceeds such standard for such taxpayer's 2005 model year as reported to the National Highway Traffic Safety Administration under section 32907 of title 49, United States Code, is not less than the percentage determined for such model year under paragraph (3). 
(3)Percentage increaseThe percentage determined under this paragraph for any taxable year is equal to— 
 
 
Model year ending inPercentage 
taxable yearincrease 
 
20085 
200910 
201015 
201120 
201227.5 
201335 
201442.5 
201550. 
(d)Eligible components R&D creditFor purposes of this section, the eligible R&D credit for any taxable year is equal to 30 percent of the research and development costs paid or incurred by an eligible taxpayer for such taxable year with respect to eligible components used or to be used in the manufacture of energy efficient motor vehicles. 
(e)Limitation 
(1)Initial investment credit and fuel economy achievement creditSubject to paragraph (2), the aggregate amount of initial investment credits and fuel economy achievement credits allowed under subsection (a) for any taxable year beginning in a calendar year after 2005 shall be allocated by the Secretary among all eligible taxpayers— 
(A)based on each eligible taxpayer's percentage of the total qualified investment of all such taxpayers, and 
(B)such that such aggregate amount does not exceed— 
(i)$1,000,000,000, plus 
(ii)any amount of credit unallocated during any preceding calendar year. 
(2)Eligible components R&D creditOf the dollar amount available for allocation under paragraph (1) for any taxable year, 10 percent of such amount shall be allocated in the same manner by the Secretary among all eligible taxpayers with respect to the eligible components R&D credit. 
(f)Qualified investmentFor purposes of this section— 
(1)In generalThe qualified investment for any taxable year is equal to the incremental costs incurred during such taxable year— 
(A)to re-equip or expand any manufacturing facility of the eligible taxpayer to produce energy efficient motor vehicles or to produce eligible components, and 
(B)for engineering integration of such vehicles and components as described in subsection (h). 
(2)Attribution rulesIn the event a facility of the eligible taxpayer produces both energy efficient motor vehicles and conventional motor vehicles, or eligible and non-eligible components, only the qualified investment attributable to production of energy efficient motor vehicles and the research and development costs attributable to eligible components shall be taken into account. 
(g)Energy efficient motor vehicles and eligible componentsFor purposes of this section— 
(1)Energy efficient motor vehicleThe term energy efficient motor vehicle means— 
(A)any new advanced lean burn technology motor vehicle (as defined in section 30B(c)(3) determined without regard to subparagraph (A)(iv)(II) thereof or the weight limitation under subparagraph (A)(iv)(I) thereof), 
(B)any new qualified hybrid motor vehicle (as defined in section 30B(d)(3)(A) determined without regard to subparagraph (A)(ii)(II) thereof, the weight limitation under subparagraph (A)(ii)(I) thereof, and subparagraph (A)(iv) thereof), or 
(C)any other new technology motor vehicle identified by the Secretary as offering a substantial increase in fuel economy. 
(2)Eligible componentsThe term eligible component means any component inherent to any energy efficient motor vehicle, including— 
(A)with respect to any gasoline-electric new qualified hybrid motor vehicle— 
(i)electric motor or generator, 
(ii)power split device, 
(iii)power control unit, 
(iv)power controls, 
(v)integrated starter generator, or 
(vi)battery, 
(B)with respect to any new advanced lean burn technology motor vehicle— 
(i)diesel engine, 
(ii)turbocharger, 
(iii)fuel injection system, or 
(iv)after-treatment system, such as a particle filter or NOx absorber, and 
(C)with respect to any energy efficient motor vehicle, any other component approved by the Secretary. 
(h)Engineering integration costsFor purposes of subsection (f)(1)(B), costs for engineering integration are costs incurred prior to the market introduction of energy efficient vehicles for engineering tasks related to— 
(1)incorporating eligible components into the design of energy efficient motor vehicles, and 
(2)designing new tooling and equipment for production facilities which produce eligible components or energy efficient motor vehicles. 
(i)Eligible taxpayerFor purposes of this section, the term eligible taxpayer means, with respect to any taxable year, any taxpayer if more than 25 percent of the taxpayer's gross receipts for the taxable year is derived from the manufacture of motor vehicles or any component parts of such vehicles. 
(j)Limitation based on amount of taxThe credit allowed under subsection (a) for the taxable year shall not exceed the excess of— 
(1)the sum of— 
(A)the regular tax liability (as defined in section 26(b)) for such taxable year, plus 
(B)the tax imposed by section 55 for such taxable year, over 
(2)the sum of the credits allowable under subpart A and sections 27, 30, 30B, and 30C for the taxable year. 
(k)Reduction in basisFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this paragraph) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(l)No double benefit 
(1)Coordination with other deductions and creditsThe amount of any deduction or other credit allowable under this chapter for any cost taken into account in determining the amount of the credit under subsection (a) shall be reduced by the amount of such credit attributable to such cost. 
(2)Research and development costs 
(A)In generalExcept as provided in subparagraph (B), any amount described in subsection (d) taken into account in determining the amount of the credit under subsection (a) for any taxable year shall not be taken into account for purposes of determining the credit under section 41 for such taxable year. 
(B)Costs taken into account in determining base period research expensesAny amounts described in subsection (d) taken into account in determining the amount of the credit under subsection (a) for any taxable year which are qualified research expenses (within the meaning of section 41(b)) shall be taken into account in determining base period research expenses for purposes of applying section 41 to subsequent taxable years. 
(m)Business carryovers allowedIf the credit allowable under subsection (a) for a taxable year exceeds the limitation under subsection (j) for such taxable year, such excess (to the extent of the credit allowable with respect to property subject to the allowance for depreciation) shall be allowed as a credit carryback and carryforward under rules similar to the rules of section 39. 
(n)Definitions and special rulesFor purposes of this section— 
(1)DefinitionsAny term which is used in this section and in chapter 329 of title 49, United States Code, shall have the meaning given such term by such chapter. 
(2)Special rulesRules similar to the rules of paragraphs (4) and (5) of section 179A(e) and paragraphs (1) and (2) of section 41(f) shall apply. 
(o)Election not to take creditNo credit shall be allowed under subsection (a) for any property if the taxpayer elects not to have this section apply to such property. 
(p)RegulationsThe Secretary shall prescribe such regulations as necessary to carry out the provisions of this section. 
(q)TerminationThis section shall not apply to any qualified investment made after December 31, 2015.. 
(b)Conforming amendments 
(1)Section 1016(a) of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)to the extent provided in section 30D(k).. 
(2)Section 6501(m) of such Code is amended by inserting 30D(o), after 30C(e)(5),. 
(3)The table of sections for subpart B of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 30C the following new item: 
 
 
Sec. 30D. Energy efficient motor vehicles manufacturing credit.. 
(c)Effective dateThe amendments made by this subsection shall apply to amounts incurred in taxable years beginning after December 31, 2005. 
103.Transit-oriented development corridors 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Definitions from title 49, united states codeThe terms capital project, local governmental authority, mass transportation, and urbanized area have the meanings such terms have under section 5302 of title 49, United States Code. 
(2)StateThe term State means a State of the United States, the District of Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the United States Virgin Islands. 
(3)Transit-oriented development corridorThe term transit-oriented development corridor means rights-of-way for fixed-guideway mass transportation facilities, including commercial development that is connected with any such facility physically and functionally. 
(b)In generalIn consultation with State transportation departments and metropolitan planning organizations, the Secretary of Transportation shall designate, in urbanized areas, at least 20 transit-oriented development corridors by 2015 and 50 transit-oriented development corridors by 2025. 
(c)Transit grantsThe Secretary of Transportation shall award grants to a State or local governmental authority to construct or improve transit facilities, bicycle transportation facilities, and pedestrian walkways in a transit-oriented development corridor, including capital projects. 
(d)Research and developmentIn order to support effective deployment of grants and incentives under this section, the Secretary of Transportation shall establish a transit-oriented development corridors research and development program for the conduct of research on best practices and performance criteria for transit-oriented development corridors. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $500,000,000 for each of fiscal years 2007 through 2016, of which $2,000,000 per fiscal year is authorized for the research and development program under subsection (d). 
(f)Labor standardsThe Secretary of Transportation shall not provide a grant under this section unless the Secretary receives reasonable assurances from a State that laborers and mechanics employed by contractors or subcontractors in the performance of construction or modernization on the a transit project will be paid wages not less than those prevailing on similar construction or modernization in the locality as determined by the Secretary of Labor under the Act of March 3, 1931 (known as the Davis-Bacon Act) (40 U.S.C. 276a et seq.). 
104.Automobile Fuel Economy Standards 
(a)Phased increases in fuel economy standards 
(1)Passenger automobiles 
(A)Minimum standardsSection 32902(b) of title 49, United States Code, is amended to read as follows: 
 
(b)Passenger automobilesExcept as otherwise provided under this section, the average fuel economy standard for passenger automobiles manufactured by a manufacturer in a model year— 
(1)after model year 1984 and before model year 2008 shall be 25 miles per gallon; 
(2)after model year 2007 and before model year 2011 shall be 28 miles per gallon; 
(3)after model year 2010 and before model year 2014 shall be 32 miles per gallon; 
(4)after model year 2013 and before model year 2017 shall be 36 miles per gallon; and 
(5)after model year 2016 shall be 40 miles per gallon.. 
(B)Higher standards set by regulationSection 32902(c) of title 49, United States Code, is amended— 
(i)by striking paragraph (2); and 
(ii)in paragraph (1)— 
(I)by striking Subject to paragraph (2) of this subsection, the and inserting The; 
(II)by striking amending the standard and inserting increasing the standard otherwise applicable; and 
(III)by striking Section 553 and inserting the following: (2) Section 553. 
(b)Increased inclusiveness of definitions of automobile and passenger automobile 
(1)Automobile 
(A)In generalSection 32901(a)(3) of title 49, United States Code, is amended— 
(i)by striking 6,000 pounds each place it appears and inserting 12,000 pounds; and 
(ii)in subparagraph (B)— 
(I)by striking 10,000 pounds and inserting 14,000 pounds; and 
(II)in clause (ii), by striking an average fuel economy standard and all that follows through conservation or. 
(B)Special ruleSection 32908(a)(1) of such title is amended by striking 8,500 pounds and inserting 14,000 pounds. 
(2)Passenger automobileSection 32901(a)(16) of title 49, United States Code, is amended to read as follows: 
 
(16)passenger automobile means an automobile having a gross vehicle weight of 10,000 pounds or less that is designed to be used principally for the transportation of persons; . 
(3)ApplicabilityThe amendments made by this section shall apply with respect to automobiles manufactured for model years beginning after the date of enactment of this Act. 
(c)Civil penalties 
(1)Increased penalty for violations of fuel economy standardsSection 32912(b) of title 49, United States Code, is amended— 
(A)by inserting (1) before Except as provided; 
(B)by striking $5 and inserting the dollar amount applicable under paragraph (2); 
(C)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively; and 
(D)by adding at the end the following: 
 
(2) 
(A)The dollar amount referred to in paragraph (1) is $10, as increased from time to time under subparagraph (B); 
(B)Effective on October 1 of each year, the dollar amount applicable under subparagraph (A) shall be increased by the percentage (rounded to the nearest 1/10 of 1 percent) by which the price index for July of such year exceeds the price index for July of the preceding year. The amount calculated under the preceding sentence shall be rounded to the nearest $0.10. 
(C)In this paragraph, the term price index means the Consumer Price Index for all-urban consumers published monthly by the Department of Labor.. 
(2)Conforming amendmentSection 32912(c)(1) of title 49, United States Code, is amended— 
(A)by striking subparagraph (B); and 
(B)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively. 
(3)ApplicabilityThe amendments made by subsection (a) shall apply with respect to automobiles manufactured for model years beginning after the date of enactment of this Act.  
105.Inclusion of sports utility vehicles in limitation on depreciation of certain luxury automobiles 
(a)In generalSubparagraph (A) of section 280F(d)(5) of the Internal Revenue Code of 1986 (defining passenger automobile) is amended by striking clause (ii) and all that follows and inserting the following new clause: 
 
(ii) 
(I)except as provided in subclause (II) or (III), which is rated at 6,000 pounds unloaded gross vehicle weight or less, 
(II)in the case of a truck or van, which is rated at 6,000 pounds gross vehicle weight or less, or 
(III)in the case of a sports utility vehicle not described in subclause (I), which is rated at more than 6,000 pounds but not more than 14,000 pounds gross vehicle weight.. 
(b)DefinitionParagraph (5) of section 280F(d) of such Code is amended by adding at the end the following new subparagraph:  
 
(C)Sports utility vehiclesThe term sports utility vehicle does not include any vehicle which— 
(i)does not have the primary load carrying device or container attached, 
(ii)has a seating capacity of more than 12 individuals, 
(iii)is designed for more than 9 individuals in seating rearward of the driver’s seat, 
(iv)is equipped with an open cargo area, or a covered box not readily accessible from the passenger compartment, of at least 72.0 inches in interior length, or 
(v)has an integral enclosure, fully enclosing the driver compartment and load carrying device, does not have seating rearward of the driver’s seat, and has no body section protruding more than 30 inches ahead of the leading edge of the windshield.. 
(c)Conforming amendmentSection 179(b) of such Code (relating to limitations) is amended by striking paragraph (6). 
(d)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act. 
106.Fuel efficiency standards for replacement tires 
(a)Standards for tires manufactured for interstate commerceSection 30123 of title 49, United States Code, is amended— 
(1)in subsection (b), by inserting after the first sentence the following: The grading system shall include standards for rating the fuel efficiency of tires designed for use on passenger cars and light trucks.; and  
(2)by adding at the end of the following: 
 
(d)National tire fuel efficiency program 
(1)The Secretary shall develop and carry out a national tire efficiency program for tires designed for use on passenger cars and light trucks. 
(2)The program shall include the following: 
(A)Policies and procedures for testing and labeling tires for fuel economy to enable tire buyers to make informed purchasing decisions about the fuel economy of tires. 
(B)Policies and procedures to promote the purchase of energy-efficient replacement tires, including purchase incentives, website listings on the Internet, printed fuel economy guide booklets, and mandatory requirements for tire retailers to provide tire buyers with fuel-efficiency information on tires. 
(C)Minimum fuel economy standards for tires, promulgated by the Secretary. 
(3)The minimum fuel economy standards for tires shall— 
(A)ensure that, in conjunction with the requirements of paragraph (2)(B), the average fuel economy of replacement tires is equal to or better than the average fuel economy of tires sold as original equipment; 
(B)secure the maximum technically feasible and cost-effective fuel savings; and 
(C)not adversely affect tire safety; 
(D)not adversely affect the average tire life of replacement tires; 
(E)incorporate the results from— 
(i)laboratory testing; and 
(ii)to the extent appropriate and available, on-road fleet testing programs conducted by manufacturers; and 
(F)not adversely affect efforts to manage scrap tires. 
(4)The policies, procedures, and standards developed under paragraph (2) shall apply to all tire types an models that are covered by the Uniform Tire Quality Grading Standards in section 575.104 of title 49, Code of Federal Regulations (or any successor regulation). 
(5)Not less than every 3 years, the Secretary shall review the minimum fuel economy standards in effect for tires under this subsection and revise the standards as necessary to ensure compliance with requirements under paragraph (3). The Secretary may not reduce the average fuel economy standards applicable to replacement tires.  
(6)Nothing in this section shall be construed to preempt any provisions of State law relating to higher fuel economy standards applicable to replacement tires designed for use on passenger cars and light trucks. Nothing in this chapter shall apply to— 
(A)a tire or group of tires with the same product identification number, plant, and year, for which the volume of tires produced or imported is less than 15,000 annually; 
(B)a deep tread, winter-type snow tire, space-saver tire, or temporary use spare tire; 
(C)a tire with a normal rim diameter of 12 inches or less; 
(D)a motorcycle tire; or 
(E)a tire manufactured specifically for use in an off-road motorized recreational vehicle. 
(7)In this subsection, the term fuel economy, with respect to tires, means the extent to which the tire contribute to the fuel economy of the motor vehicles on which the tire are mounted.. 
(b)Conforming amendmentSection 30103(b)(1) of title 49, United States Code, is amended by striking When and inserting Except as provided in section 30123(d) of this title, when. 
(c)ImplementationThe Secretary of Transportation shall ensure that the national tire fuel efficiency program required under subsection (d) of section 30123 of title 49, United States Code, (as added by subsection (a)(2)), is administered so as to apply the policies, procedures, and standards developed under paragraph (2) of such subsection beginning not later than March 31, 2008. 
IIReduce Heat and Electric Bills 
201.Weatherization assistanceSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended— 
(1)by striking $500,000,000 and inserting $1,000,000,000; 
(2)by striking $600,000,000 and inserting $1,200,000,000; and 
(3)by striking $700,000,000 and inserting $1,400,000,000. 
202.Energy Star programsThere are authorized to be appropriated for carrying out the Energy Star program under section 324A of the Energy Policy and Conservation Act— 
(1)to the Administrator of the Environmental Protection Agency $100,000,000 for each fiscal year; and 
(2)to the Secretary of Energy $12,000,000 for each fiscal year. 
203.Renewable electricity production credit 
(a)ExtensionSection 45(d) of the Internal Revenue Code of 1986 (relating to qualified facilities) is amended— 
(1)by striking January 1, 2008 each place it appears in paragraphs (1), (2), (3), (5), (6), and (7) and inserting January 1, 2012, and 
(2)by striking January 1, 2006 in paragraph (4) and inserting January 1, 2012 (January 1, 2010, in the case of a facility using solar energy). 
(b)Repeal of municipal solid waste as qualified resourceParagraph (1) of section 45(c) of such Code is amended by striking subparagraph (G). 
(c)Extension of credit for residential energy efficient propertySubsection (g) of section 25D of such Code (relating to termination) is amended by striking December 31, 2007 and inserting December 31, 2012. 
204.Efficiency resource standard 
(a)AmendmentTitle VII of the Public Utility Regulatory Policies Act of 1978 is amended by adding the following new section at the end thereof: 
 
610.Efficiency resource standard for retail electricity and natural gas suppliers 
(a)Resource standardEach retail electricity and natural gas supplier shall undertake energy savings measures in each calendar year from 2006 through 2015 that produce electricity demand savings and electricity and natural gas usage savings, as a percentage of the supplier’s base amount as shown in the following table. These targets represent savings realized from measures installed in the current year, plus cumulative savings realized from measures installed in all previous years. Each retail electricity and natural gas supplier subject to this subsection may use any electricity or natural gas savings measures available to it to achieve compliance with the performance standard established under this section, so long as the electricity and natural gas savings achieved by such measures can be calculated and verified pursuant to the rules promulgated under subsection (b).  
 
 
YearReductions in peak electricity demandReductions in electricity and natural gas usage 
 
20060.25%0.25% 
20070.75%0.75% 
20081.75%1.5% 
20092.75%2.25% 
2010 and thereafter3.75%3.0% 
(b)Determination of complianceThe Secretary shall promulgate rules not later than one year after the enactment of this section regarding the means to be used to calculate and verify compliance with the performance standard established under subsection (a). Each retail electric and natural gas supplier subject to this section shall calculate its compliance with such standard in accordance with such rules. The rules shall include each of the following: 
(1)Procedures and standards for defining and measuring electricity savings achieved or obtained by electricity and natural gas suppliers (hereinafter in this section referred to as electricity and natural gas savings) from customer facility end-uses that occur in a calendar year from all measures in place in that year (including measures implemented in previous years that produce electricity and natural gas savings in such calendar year). 
(2)Procedures and standards for verification of electricity and natural gas savings reported by the retail electricity and natural gas supplier. 
(3)Requirements for the contents and format of a bi-annual report from each retail electricity and natural gas supplier demonstrating its compliance with the requirements of subsection (a). The bi-annual report must include sufficient detail regarding the calculation of electricity and natural gas savings to enable the regulatory authority to verify and enforce compliance with the requirements of this section and the regulations under this section. 
(c)Credit and trading system 
(1)After consultation with the Administrator of the Environmental Protection Agency, the Secretary shall promulgate rules establishing a nationwide credit and credit trading system for electricity and natural gas savings. Under such rules the Secretary may certify as credits electricity or natural savings achieved by a retail electricity or natural gas supplier in a given year in excess of the quantity of electricity or natural gas savings required that calendar year for such supplier to meet the resource standard, as long as such savings comply with the rules established under subsection (b). The Secretary shall also certify as credits customer energy savings created by retail electric or natural gas suppliers or other entities, as long as such savings comply with the rules established under subsection (b). An electricity savings credit shall equal one kilowatt hour; a natural gas savings credit shall constitute one therm. 
(2)The Secretary shall not award credits to any retail electricity or natural gas supplier subject to State administration and enforcement under subsection (d) unless the Secretary has determined that such administration and enforcement are at least equivalent to administration and enforcement by the Secretary. 
(3)An electricity or natural gas savings credit is not a property right. Nothing in this or any other provision of law shall be construed to limit the authority of the United States to terminate or limit such credits. 
(4)A retail electric or natural gas supplier may sell such credit to any other entity, and other entities may sell such credits to retail electric or natural gas suppliers, in accordance with the accounting and verification rules established by the Secretary. Such credit may be used by a purchasing retail electricity or natural gas supplier for purposes of complying with the resource standards set forth in subsection (a). 
(5)In order to receive an electricity or natural gas savings credit, the recipient of an electricity savings credit shall pay a fee, calculated by the Secretary, in an amount that is equal to the administrative costs of issuing, recording, monitoring the sale or exchange of, and tracking the credit or does not exceed five percent of the dollar value of the credit, whichever is lower. The Secretary shall retain the fee and use it to pay these administrative costs. 
(6)A credit may be counted toward compliance with subsection (a) only once. A retail electricity or natural gas supplier may satisfy the requirements of subsection (a) through the accumulation of 
(A)electricity or natural gas savings credits obtained by purchase or exchange under paragraph (7); 
(B)electricity or natural gas savings credits borrowed against future years under paragraph (8); or 
(C)any combination of credits under subparagraphs (A) and (B). 
(7)An electricity or natural gas savings credit may be sold or exchanged by the entity to whom issued or by any other entity that acquires the credit. An energy efficiency credit for any year that is not used to satisfy the minimum energy savings requirement of subsection (a) for that year may be carried forward for use within the next 4 years. 
(8)During the first year covered by the standards, a retail electricity or natural gas supplier that has reason to believe that it will not have sufficient electricity savings credits to comply with subsection (a) may 
(A)submit a plan to the Secretary demonstrating that the retail electricity or natural gas supplier will earn sufficient credits within the next two calendar years which, when taken into account, will enable the retail electricity or natural gas supplier to meet the requirements of subsection (a) for the calendar year involved; and 
(B)upon the approval of the plan by the Secretary, apply credits that the plan demonstrates will be earned within the next two calendar years to meet the requirements of subsection (a) for the calendar year involved. 
(9)Any retail electricity or natural gas supplier may elect to comply with the requirements of this section in any calendar year by paying a fee of 3 cents per kilowatt hour, and 30 cents per therm, for any portion of the electricity or natural gas savings it would be obligated to achieve in that year by not later than March 31 of the following year. Funds produced from such fees shall be deposited in an escrow account established by the Secretary, and shall be distributed to the States for their use in creating electricity or natural gas savings at customer facilities. 
(d)Enforcement of compliance 
(1)If the State regulatory authority with ratemaking jurisdiction over a State-regulated retail electricity or natural gas supplier notifies the Secretary that it will enforce compliance by such supplier with the performance standards under subsection (a) of this section, such State regulatory authority shall have the authority to administer and enforce such standards for such supplier under State law. If the State regulatory authority does not so notify the Secretary, the Secretary shall exercise such authority until receiving such notice from the State regulatory authority. 
(2)Not later than July 1 of the calendar years 2007, 2009. 2011, 2013, and 2015, each retail electricity and natural gas supplier shall submit the compliance report required under subsection (b) to: 
(A)the appropriate State regulatory authority, if such authority has notified the Secretary under subsection (d), or 
(B)the Secretary to determine and enforce compliance with the standards. 
(3)In the case of any retail electricity or natural gas supplier for which the Secretary is enforcing compliance with the standards under this section, if such supplier fails to comply with such standards for two consecutive calendar years, the Secretary shall determine the number of kilowatt hours of electricity savings, or therms of natural gas savings, by which the supplier has fallen short of the standards, and, by order, require such supplier, after notice and opportunity for hearing, to deposit in an escrow account to be designated by the Secretary an amount equal to 3.5 cents per kilowatt hour for each such kilowatt hour, and 35 cents per therm for each such therm. The holder of such escrow account shall annually distribute the total amount of such account to the States to be used by the States for the purpose of achieving customer electricity and natural gas savings. Any retail electricity or natural gas supplier required to make such a payment may, within 60 calendar days after the issuance of such order, bring an action in the United States Court of Appeals for the District of Columbia for judicial review of such order. Such court shall have jurisdiction to enter a judgment affirming, modifying, or setting aside such order or remanding such order in whole or in part to the Secretary. 
(e)Information collectionThe Secretary may collect the information necessary to verify and audit— 
(1)the annual electric energy sales, natural gas sales, electricity savings, and natural gas savings of any entity applying for electricity or natural gas savings credits under this section, 
(2)the validity of electricity or natural gas savings credits submitted by a retail electricity or natural gas supplier to the Secretary, and 
(3)the quantity of electricity and natural gas sales of all retail electricity and natural gas suppliers. 
(f)State lawNothing in this section shall supersede or otherwise affect any State or local law requiring or otherwise relating to reductions in total annual electricity or natural gas energy consumption by or peak power consumption by electric consumers to the extent that such State or local law requires more stringent reductions than those required under this section. Any retail electricity or natural gas supplier that achieves reductions referred to in this section in accordance with State requirements shall be entitled to full credit under this section for such reductions to the extent that such reductions meet the requirements of this section and the regulations under this section (including verification and monitoring requirements). 
(g)DefinitionsFor purposes of this section: 
(1)The term retail electricity or natural supplier means a person that sells electric energy or natural gas to consumers and sold not less than 1,000,000 megawatt-hours of electric energy or 20,000,000 therms of natural gas to consumers for purposes other than resale during the preceding calendar year; except that such term does not include the United States, a State or any political subdivision of a State, or any agency, authority, or instrumentality of any one or more of the foregoing, or a rural electric cooperative. 
(2)The term retail electricity or natural gas supplier’s base amount means the total amount of electric energy or natural gas sold by the retail electricity or natural gas supplier to customers during the most recent calendar year for which information is available. 
(3)The term electricity savings means reductions in end-use electricity consumption in customer facilities relative to consumption at those same facilities in a base year as defined in rules issued by the Secretary, or in the case of new facilities, relative to reference facilities defined in rules issued by the Secretary, or distributed generation efficiency measures, including fuel cells and combined heat and power (CHP) technologies, that provide electricity only for onsite customer use. 
(4)The term natural gas savings means reductions in end-use natural gas consumption in customer facilities relative to consumption at those same facilities in a base year as defined in rules issued by the Secretary, or in the case of new facilities, relative to reference facilities defined in rules issued by the Secretary.. 
(b)Table of contentsThe table of contents for title VII of the Public Utility Regulatory Policies Act of 1978 is amended by adding the following new item at the end thereof: 
 
 
Sec. 610. Efficiency resource standard for retail electricity and natural gas suppliers. 
205.Federal renewable portfolio standard 
(a)In generalTitle VI of the Public Utility Regulatory Policies Act of 1978 is amended by adding at the end the following: 
 
611.Federal renewable portfolio standard 
(a)Minimum renewable generation requirementFor each calendar year beginning in calendar year 2007, each retail electric supplier shall submit to the Secretary, not later than April 1 of the following calendar year, renewable energy credits in an amount equal to the required annual percentage specified in subsection (b). 
(b)Required annual percentageFor calendar years 2007 through 2025, the required annual percentage of the retail electric supplier’s base amount that shall be generated from renewable energy resources, or otherwise credited towards such percentage requirement pursuant to subsection (c), shall be the percentage specified in the following table: 
 
 
Required annual 
Calendar Yearspercentage 
 
2007 through 20081  
2009 through 20102.2 
2010 through 20113.4 
2012 through 20134.6 
2014 through 20155.8 
2016 through 20177.0  
2018 through 20198.5  
2020 through 202110.0  
2022 through 202312.0  
2024 through 202514.0 
2026 through 202716.0  
2028 through 202918.0  
2030 through 203120.0. 
(c)Submission of credits 
(1)A retail electric supplier may satisfy the requirements of subsection (a) through the submission of renewable energy credits— 
(A)issued to the retail electric supplier under subsection (d); 
(B)obtained by purchase or exchange under subsection (e); or 
(C)borrowed under subsection (f). 
(2)A renewable energy credit may be counted toward compliance with subsection (a) only once. 
(d)Issuance of credits 
(1)The Secretary shall establish by rule, not later than 1 year after the date of enactment of this section, a program to issue and monitor the sale or exchange of, and track, renewable energy credits. 
(2)Under the program established by the Secretary, an entity that generates electric energy through the use of a renewable energy resource may apply to the Secretary for the issuance of renewable energy credits. The application shall indicate— 
(A)the type of renewable energy resource used to produce the electricity; 
(B)the location where the electric energy was produced; and 
(C)any other information the Secretary determines appropriate. 
(3) 
(A)Except as provided in subparagraphs (B), (C), and (D), the Secretary shall issue to each entity that generates electric energy one renewable energy credit for each kilowatt hour of electric energy the entity generates from the date of enactment of this section and in each subsequent calendar year through the use of a renewable energy resource at an eligible facility. 
(B)For incremental hydropower the renewable energy credits shall be calculated based on the expected increase in average annual generation resulting from the efficiency improvements or capacity additions. The number of credits shall be calculated using the same water flow information used to determine a historic average annual generation baseline for the hydroelectric facility and certified by the Secretary or the Federal Energy Regulatory Commission. The calculation of the renewable energy credits for incremental hydropower shall not be based on any operational changes at the hydroelectric facility not directly associated with the efficiency improvements or capacity additions. 
(C)The Secretary shall issue two renewable energy credits for each kilowatt hour of electric energy generated and supplied to the grid in that calendar year through the use of a renewable energy resource at an eligible facility located on Indian land. For purposes of this paragraph, renewable energy generated by biomass cofired with other fuels is eligible for two credits only if the biomass was grown on such land. 
(D)For electric energy resources produced from a generation offset, the Secretary shall issue two renewable energy credits for each kilowatt hour generated. 
(F)To be eligible for a renewable energy credit, the unit of electric energy generated through the use of a renewable energy resource may be sold or may be used by the generator. If both a renewable energy resource and a non-renewable energy resource are used to generate the electric energy, the Secretary shall issue renewable energy credits based on the proportion of the renewable energy resources used. The Secretary shall identify renewable energy credits by type and date of generation. 
(4)When a generator sells electric energy generated through the use of a renewable energy resource to a retail electric supplier under a contract subject to section 210 of this Act, the retail electric supplier is treated as the generator of the electric energy for the purposes of this section or the duration of the contract. 
(5)The Secretary shall issue renewable energy credits for existing facility offsets to be applied against a retail electric supplier’s required annual percentage. Such credits are not tradeable and may be used only in the calendar year generation actually occurs. 
(e)Credit tradingA renewable energy credit, may be sold or exchanged by the entity to whom issued or by any other entity who acquires the renewable energy credit. A renewable energy credit for any year that is not used to satisfy the minimum renewable generation requirement of subsection (a) for that year may be carried forward for use within the next 4 years. 
(f)Credit borrowingAt any time before the end of calendar year 2006, a retail electric supplier that has reason to believe it will not have sufficient renewable energy credits to comply with subsection (a) may— 
(1)submit a plan to the Secretary demonstrating that the retail electric supplier will earn sufficient credits within the next 3 calendar years which, when taken into account, will enable the retail electric supplier to meet the requirements of subsection (a) for calendar year 2007 and the subsequent calendar years involved; and 
(2)upon the approval of the plan by the Secretary, apply renewable energy credits that the plan demonstrates will be earned within the next 3 calendar years to meet the requirements of subsection (a) for each calendar year involved.The retail electric supplier must repay all of the borrowed renewable energy credits by submitting an equivalent number of renewable energy credits, in addition to those otherwise required under subsection (a), by calendar year 2008 or any earlier deadlines specified in the approved plan. Failure to repay the borrowed renewable energy credits shall subject the retail electric supplier to civil penalties under subsection (h) for violation of the requirements of subsection (a) for each calendar year involved. 
(g)Credit cost capThe Secretary shall offer renewable energy credits for sale at the lesser of 3 cents per kilowatt-hour or 200 percent of the average market value of renewable credits for the applicable compliance period. On January 1 of each year following calendar year 2006, the Secretary shall adjust for inflation the price charged per credit for such calendar year, based on the Gross Domestic Product Implicit Price Deflator. 
(h)EnforcementThe Secretary may bring an action in the appropriate United States district court to impose a civil penalty on a retail electric supplier that does not comply with subsection (a), unless the retail electric supplier was unable to comply with subsection (a) for reasons outside of the supplier's reasonable control (including weather-related damage, mechanical failure, lack of transmission capacity or availability, strikes, lockouts, actions of a governmental authority). A retail electric supplier who does not submit the required number of renewable energy credits under subsection (a) shall be subject to a civil penalty of not more than the greater of 3 cents or 200 percent of the average market value of credits for the compliance period for each renewable energy credit not submitted.. 
(i)Information collectionThe Secretary may collect the information necessary to verify and audit— 
(1)the annual electric energy generation and renewable energy generation of any entity applying for renewable energy credits under this section; 
(2)the validity of renewable energy credits submitted by a retail electric supplier to the Secretary; and 
(3)the quantity of electricity sales of all retail electric suppliers. 
(j)Environmental savings clauseIncremental hydropower shall be subject to all applicable environmental laws and licensing and regulatory requirements. 
(k)Existing programsThis section does not preclude a State from imposing additional renewable energy requirements in that State, including specifying eligible technologies under such State requirements. 
(l)DefinitionsFor purposes of this section: 
(1)BiomassThe term biomass means any organic material that is available on a renewable or recurring basis, including dedicated energy crops, trees grown for energy production, wood waste and wood residues, plants (including aquatic plants, grasses, and agricultural crops), residues, fibers, animal wastes and other organic waste materials (but not including unsegregated municipal solid waste (garbage)), and fats and oils, except that with respect to material removed from National Forest System lands the term includes only organic material from— 
(A)thinnings from trees that are less than 12 inches in diameter; 
(B)slash; 
(C)brush; and 
(D)mill residues. 
(2)Eligible facilityThe term eligible facility means— 
(A)a facility for the generation of electric energy from a renewable energy resource that is placed in service on or after the date of enactment of this section; or 
(B)a repowering or cofiring increment that is placed in service on or after the date of enactment of this section at a facility for the generation of electric energy from a renewable energy resource that was placed in service before that date. 
(3)Eligible renewable energy resourceThe term renewable energy resource means solar, wind, ocean, or geothermal energy, biomass (excluding solid waste and paper that is commonly recycled), landfill gas, a generation offset, or incremental hydropower. 
(4)Generation offsetThe term generation offset means reduced electricity usage metered at a site where a customer consumes energy from a renewable energy technology. 
(5)Existing facility offsetThe term existing facility offset means renewable energy generated from an existing facility, not classified as an eligible facility, that is owned or under contract, directly or indirectly, to a retail electric supplier on the date of enactment of this section. 
(6)Incremental hydropowerThe term incremental hydropower means additional generation that is achieved from increased efficiency or additions of capacity on or after the date of enactment of this section or the effective date of the applicable State renewable portfolio standard program, at a hydroelectric facility that was placed in service before that date. 
(7)Indian landThe term Indian land means— 
(A)any land within the limits of any Indian reservation, pueblo, or rancheria; 
(B)any land not within the limits of any Indian reservation, pueblo, or rancheria title to which was on the date of enactment of this paragraph either held by the United States for the benefit of any Indian tribe or individual or held by any Indian tribe or individual subject to restriction by the United States against alienation; 
(C)any dependent Indian community; and 
(D)any land conveyed to any Alaska Native corporation under the Alaska Native Claims Settlement Act. 
(8)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaskan Native village or regional or village corporation as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. 
(9)Renewable energyThe term renewable energy means electric energy generated by a renewable energy resource. 
(10)Renewable energy resourceThe term renewable energy resource means solar, wind, ocean, geothermal energy, biomass (not inlcuding municipal solid wate), landfill gas, a generation offset, or incremental hydropower. 
(11)Repowering or cofiring incrementThe term repowering or cofiring increment means— 
(A)the additional generation from a modification that is placed in service on or after the date of enactment of this section to expand electricity production at a facility used to generate electric energy from a renewable energy resource or to cofire biomass that was placed in service before the date of enactment of this section, or 
(B)the additional generation above the average generation in the 3 years preceding the date of enactment of this section to expand electricity production at a facility used to generate electric energy from a renewable energy resource or to cofire biomass that was placed in service before the date of enactment of this section. 
(12)Retail electric supplierThe term retail electric supplier means a person that sells electric energy to electric consumers and sold not less than 1,000,000 megawatt-hours of electric energy to electric consumers for purposes other than resale during the preceding calendar year; except that such term does not include the United States, a State or any political subdivision of a State, or any agency, authority, or instrumentality of any one or more of the foregoing. 
(13)Retail electric supplier’s base amountThe term retail electric supplier’s base amount means means the total amount of electric energy sold by the retail electric supplier to electric customers during the most recent calendar year for which information is available, excluding electric energy generated by— 
(A) an eligible renewable energy resource; or 
(B)a hydroelectric facility. 
(m)SunsetThis section expires December 31, 2030.. 
(b)Table of contentsThe table of contents for such title is amended by adding the following new item at the end: 
 
 
Sec. 611. Federal renewable portfolio standard. 
206.Net metering 
(a)Adoption of standardSection 111(d)(11) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended to read as follows: 
 
(11)Net metering 
(A)Each electric utility shall make available upon request net metering service to any electric consumer that the electric utility serves. 
(B)For purposes of implementing this paragraph, any reference contained in this section to the date of enactment of the Public Utility Regulatory Policies Act of 1978 shall be deemed to be a reference to the date of enactment of this paragraph. 
(C)Notwithstanding subsections (b) and (c) of section 112, each State regulatory authority may consider and make a determination concerning whether it is appropriate in the public interest to not implement the standard set out in subparagraph (A) not later than 1 year after the date of enactment of this paragraph. 
(D)Nothing in this section shall preclude a State from establishing additional incentives or to encourage on-site generating facilities and net metering in addition to that required under this section. 
(E)The Department shall report within 11 months of enactment and annually thereafter on the public benefit provided by adoption of net metering and interconnection standards, and the status of state adoption of such.. 
(b)Special rules for net meteringSection 115 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2625) is amended by adding at the end the following: 
 
(i)Net meteringIn undertaking the consideration and making the determination under section 111 with respect to the standard concerning net metering established by section 111(d)(11), the term net metering service shall mean a service provided in accordance with the following standards: 
(1)An electric utility— 
(A)shall charge the owner or operator of an on-site generating facility rates and charges that are identical to those that would be charged other electric consumers of the electric utility in the same rate class; and 
(B)shall not charge the owner or operator of an on-site generating facility any additional standby, capacity, interconnection, or other rate or charge. 
(2)An electric utility that sells electric energy to the owner or operator of an on-site generating facility shall measure the quantity of electric energy produced by the on-site facility and the quantity of electric energy consumed by the owner or operator of an on-site generating facility during a billing period with a single bi-directional meter or otherwise in accordance with reasonable metering practices. 
(3)If the quantity of electric energy sold by the electric utility to an on-site generating facility exceeds the quantity of electric energy supplied by the on-site generating facility to the electric utility during the billing period, the electric utility may bill the owner or operator for the net quantity of electric energy sold, in accordance with reasonable metering practices. 
(4)If the quantity of electric energy supplied by the on-site generating facility to the electric utility exceeds the quantity of electric energy sold by the electric utility to the on-site generating facility during the billing period— 
(A)the electric utility may bill the owner or operator of the on-site generating facility for the appropriate charges for the billing period in accordance with paragraph; and 
(B)the owner or operator of the on-site generating facility shall be credited for the excess kilowatt-hours generated during the billing period, with the kilowatt-hour credit appearing on the bill for the following billing period. 
(5)An eligible on-site generating facility and net metering system used by an electric consumer shall meet all applicable safety, performance, reliability, and interconnection standards established by the National Electrical Code, the Institute of Electrical and Electronics Engineers, and Underwriters Laboratories. 
(6)The Commission, after consultation with State regulatory authorities and unregulated electric utilities and after notice and opportunity for comment, may adopt, by rule, additional control and testing and interconnection requirements for on-site generating facilities and net metering systems that the Commission determines are necessary to protect public safety and system reliability. 
(7)For purposes of this subsection: 
(A)The term eligible on-site generating facility means a facility on the site of a residential electric consumer with a maximum generating capacity of 10 kilowatts or less that is fueled by solar energy, wind energy, or fuel cells; or a facility on the site of a commercial electric consumer with a maximum generating capacity of 500 1000 kilowatts or less that is fueled solely by a renewable energy resource, landfill gas, or a high efficiency system. 
(B)The term renewable energy resource means solar, wind, biomass, micro-freeflow hydro, or geothermal energy. 
(C)The term high efficiency system means fuel cells or combined heat and power. 
(D)The term net metering service means service to an electric consumer under which electric energy generated by that electric consumer from an eligible on-site generating facility and delivered to the local distribution facilities may be used to offset electric energy provided by the electric utility to the electric consumer during the applicable billing period.. 
IIISave Tax Payers Money 
301.Repeal of certain provisions of the Energy Policy Act of 2005 
(a)RepealsThe following provisions of the Energy Policy Act of 2005, and the items relating thereto in the table of contents of that Act, are repealed: 
(1)Section 342 (relating to program on oil and gas royalties in-kind). 
(2)Section 343 (relating to marginal property production incentives). 
(3)Section 344 (relating to incentives for natural gas production from deep wells in the shallow waters of the Gulf of Mexico). 
(4)Section 345 (relating to royalty relief for deep water production). 
(5)Section 357 (relating to comprehensive inventory of OCS oil and natural gas resources). 
(6)Subtitle J of title IX (relating to ultra-deepwater and unconventional natural gas and other petroleum resources). 
(b)Repeal of Alaska offshore royalty suspensionSection 8(a)(3)(B) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by striking and in the Planning Areas offshore Alaska. 
302.Repeal of certain tax provisions of the Energy Policy Act of 2005 
(a)RepealThe following provisions, and amendments made by such provisions, of the Energy Policy Act of 2005 are hereby repealed: 
(1)Section 1306 (relating to credit for production from advanced nuclear power facilities). 
(2)Section 1307 (relating to credit for investment in clean coal facilities). 
(3)Section 1308 (relating to electric transmission property treated as 15-year property). 
(4)Section 1309 (relating to expansion of amortization for certain atmospheric pollution control facilities). 
(5)Section 1310 (relating to modifications to special rules for nuclear decommissioning costs). 
(6)Section 1321 (relating to extension of credit for producing fuel from nonconventional source (coke or coke gas). 
(7)Section 1323 (relating to temporary expensing for equipment used in refining of liquid fuels). 
(8)Section 1325 (relating to natural gas distribution lines treated as 15-year property). 
(9)Section 1326 (relating to natural gas gathering lines treated as 7-year property). 
(10)Section 1328 (relating to determination of small refiner exception to oil depletion deduction). 
(11)Section 1329 (relating to amortization of geological and geophysical expenditures). 
(b)Administration of Internal Revenue Code of 1986The Internal Revenue Code of 1986 shall be applied and administered as if the provisions, and amendments, specified in subsection (a) had never been enacted.  
IVState and Local Authority 
401.State consumer product energy efficiency standardsSection 327 of the Energy Policy and Conservation Act (42 U.S.C. 6297) is amended by adding at the end the following new subsection: 
 
(h)Limitation on PreemptionSubsections (a), (b), and (c) shall not apply with respect to State regulation of energy consumption or water use of any covered product during any period of time— 
(1)after the expiration of 3 years after the required date of issuance of a final rule determining whether Federal standards for such consumption or use will be established or revised, if such rule has not been issued; and 
(2)before the date on which such rule is issued.. 
402.Appeals from consistency determinations under Coastal Zone Management Act of 1972Section 319 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1465) is amended to read as if section 381 of the Energy Policy Act of 2005 (119 Stat. 737) were not enacted. 
403.Siting of interstate electric transmission facilitiesSection 216 of the Federal Power Act (16 U.S.C. 824p) is repealed. 
404.New natural gas storage facilitiesSubsection (f) of section 4 of the Natural Gas Act (15 U.S.C. 717c(f)) is repealed. 
405.Process coordination; hearings; rules of procedureThe amendments to the Natural Gas Act made by section 313 of the Energy Policy Act of 2005 are repealed, and the Natural Gas Act shall be administered as if those amendments were never enacted. 
406.Repeal of preemption of State law relating to automobile fuel economy standardsSection 32919 of title 49, United States Code, is repealed. 
 
